DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed February 3, 2022.
	Claims 1-20 are pending.  Claims 1, 3-4, 9, 15 and 17-18 are amended.  Claims 1, 9 and 15 are independent.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited programmable voltage tuner comprising a third P-type transistor coupled to the first P-type transistor, wherein a first terminal of the first P-type transistor is configured as a first input node to receive a first select control signal, a first terminal of the second P-type transistor is configured as a second input node to receive a second select control signal, and a first terminal of the third P-type transistor is configured as a third input node to receive an inverted NAND signal, in combination with the other limitations.
With respect to independent claim 9, there is no teaching or suggestion in the prior art of record to provide the recited write assist circuit comprising a first terminal of the first N-type transistor is configured as a second input node to receive the input control signal, and is coupled to the first terminal of the first P-type transistor, and a 
With respect to independent claim 15, there is no teaching or suggestion in the prior art of record to provide the recited programmable voltage tuner comprising a third P-type transistor coupled in parallel with the first P-type transistor and the second P-type transistor, wherein a gate of the third P-type transistor is configured to receive an inverted NAND signal, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825